SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-159028 CHINA PHARMAHUB CORP. (Exact Name of Small Business Issuer as specified in its charter) Nevada 20-2208821 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 20955 Pathfinder Road, Suite 100 Diamond Bar, CA91765 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (909) 843-6388 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports): Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x 1 (2) Has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesx No The Registrant has 17,064,547 shares of Common stock, par value $0.001 per share issued and outstanding as of March 31, 2011. 2 CHINA PHARMAHUB CORP. TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statement of Changes in Stockholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 17 Item 3. Qualitative and Quantitative Disclosures About Market Risk 22 PART II OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 25 3 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA PHARMAHUB CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Deposit Prepaid expenses Due from related party Total current assets Equity Investments Equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued expenses $ $ Other current liabilities Total current liabilities STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 100,000,000 shares authorized, 17,064,547 and 17,694,547 issued and 16,592,807 and 16,537,155 oustanding, respectively Additional paid-in-capital Deficit accumulated during the development stage ) ) Noncontrolling interest - Total stockholders' equity $ $ The accompanying notes to the financial statements are an integral part of these statements. 4 CHINA PHARMAHUB CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, 2011 For the three months ended March 31, 2010 Cumulative for the period from inception (July 9, 2009) through March 31, 2011 Revenue $
